CLECO POWER EXHIBIT 12(b) Computation of Ratios of Earnings to Fixed Charges FOR THE THREE MONTHS ENDED FOR THE SIX MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) JUNE 30, 2011 Earnings from continuing operations $ $ $ Income taxes Earnings from continuing operations before income taxes $ $ $ Fixed charges: Interest, long-term debt $ $ $ Interest, other (including interest on short-term debt) Amortization of debt expense, premium, net Portion of rentals representative of an interest factor Interest of capitalized lease Total fixed charges $ $ $ Earnings from continuing operations before income taxes $ $ $ Plus:total fixed charges from above Earnings from continuing operations before income taxes and fixed charges $ $ $ Ratio of earnings to fixed charges x x x
